Awareness for Teens, Inc. 6767 West Tropicana Ave Suite 207 Las Vegas, NV 89103 December 20, 2012 Joe Cascarano Staff Accountant Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-0406 Larry Spirgel Assistant Director Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-0406 Re: Awareness for Teens, Inc. Form 10-K for the fiscal year ended December 31, 2011 Filed March 14, 2012 File No: 0-54589 Dear Mr. Cascarano and Mr. Spirgel: Please consider this letter as part of our response to your request of December 13, 2012 regarding the above mentioned matter and the concurrent amendment to the Form 10-K. Securities and Exchange Commission December 20, 2012 Page 2 The Company hereby acknowledges that: (i) We are responsible for the adequacy and accuracy of the disclosure in the filing; (ii) The staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; (iii) We may not assert the staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We have been advised that the Division of Enforcement has access to all information we have provided to the staff of the Division of Corporation Finance in connection with our filing with the Commission. Very truly yours, AWARENESS FOR TEENS, INC. By: /s/ Maureen Cottrell Maureen Cottrell President
